DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150320211 A1 (Chen et al.)

Regarding Claim 21, Chen et al disclose (refer to Fig.2a) a device capable of being adapted for a domestic appliance having a width in a horizontal direction and a height in a vertical direction, the appliance comprising:
a main housing (56); and
a first door (58) attached to the main housing, the first door having
a rear portion (64), the rear portion being positionally fixed in the horizontal direction relative to the housing,
a door retainer (12) attachable to the rear portion such that the door retainer (12) is locatable at a plurality of different positions relative to the rear portion, and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims1 and 3-20 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 20130318874(“DeLozier et al.”) in view of U.S. Patent No.: 7469979 (“Tupper et al.”). 

Regarding Claim 1, DeLozier et al. discloses Claim 1- a domestic appliance (100) having a width in a horizontal direction and a height in a vertical direction, the appliance comprising:
a main housing (100); and a first door (at 400) attached to the main housing, the first door (400) having a rear portion, the rear portion being positionally fixed in the horizontal direction relative to the housing ([0026-[0028], see Fig.6),
a door retainer (406) attachable to the rear portion ;and a door skin (404, rear side 404), the door skin (404) being removably attached to the door retainer (406); wherein the door skin (404) is attachable to the door retainer (406) such that the door skin (404) is locatable in only one position in the horizontal direction relative to the door retainer (406); the door skin is locatable in only one position in the horizontal direction relative to the door retainer (406).
Delozier et al. discloses the claimed invention including a door skin that is locatable in only one position, but Delozier does not expressly state the door skin is locatable in only one position in the horizontal direction relative to the door retainer.
Tupper et al. discloses a similar invention (See Fig. 12) having wherein a door retainer (178) attachable to the rear portion of the compartment col. 12: line 65- col. 13: line 14); and the door skin (230, 242, 224) is locatable in only one position in the 
It would have been obvious to one having skill in the art before the effective filing date of the invention that the door skin and retainer plate could be configured such that the door skin is locatable in only one position in the horizontal direction relative to the door retainer, so that the font of the drawer retainer is securely fastened in place to prevent horizontal movement along the door skin, as demonstrated by Tupper et al.
Regarding Claim 3, the combination discloses (Tupper et al.) a door retainer fastener (253) that attaches the door retainer (178) to the rear portion, wherein the rear portion comprises a slot (via 254, 258) through which a portion of the door retainer fastener passes, and the slot (via 254, 258) allows the door retainer to be positioned at the plurality of different positions (see also 202, 204).
Regarding Claim 4, the combination discloses (DeLozier et al.) wherein the door skin (404) is attachable to the door retainer (406) such that the door skin (404) is locatable in only one position relative to the door retainer (406).
Regarding Claim 5, the combination discloses (DeLozier et al.) a second door (300) the second door (300) being located above the first door (400) in the vertical direction, wherein the first door (400) has a lateral edge, the second door (300) has a lateral edge, the lateral edge of the first door (400) aligns with the lateral edge of the second door (300) when the door retainer (406) is positioned at a first one of the plurality of different positions, and the lateral edge of the first door (400) is misaligned with the lateral edge of the second door when the door retainer (406) is positioned at a second one of the plurality of different positions(as demonstrated by Tupper et al.)
Regarding Claims 6 and 10. DeLozier et al. discloses the claimed invention except the first and second engagement portion.
Tupper et al. discloses a similar invention (See Fig. 12) - wherein the door skin comprises a first engagement portion (col. 12: line 65- col. 13: line 14), the door retainer plate (178) comprises a second engagement portion (202, 204), and the first engagement portion slidably engages the second engagement portion when the door skin is attached to the door retainer plate.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the door kin and retainer plate could be configured with a first and second engagement portion that slide into place, similar to the drawer taught by Tupper et al., to provide a secure connection between the first and second engagement portions.
Regarding Claims 7-9, the combination discloses (Tupper et al.) Claim 7- wherein the first engagement portion slidably engages with the second engagement portion, it could be obvious to one in the art the portions could be configured to slide in place with respect to each other; Claim 8-a door skin (230, 242, 224) fastener that positionally fixes the door skin to the door retainer (178); Claim 9-wherein the rear portion (rear side of drawer) is a drawer that slides relative to the main housing.
Regarding Claims 11-14, the combination discloses (DeLozier, et al.) Claim 11-wherein the first engagement portion slidably engages with the second engagement portion, it could be obvious to one in the art the portions could be configured to slide in place with respect to each other( as taught by Tupper col. 12: line 65- col. 13: line 14; Claim 12- a door skin (404) fastener that positionally fixes the door skin to the door Claim 13- wherein the rear portion is a drawer that slides relative to the main housing; Claim 14- wherein the door skin (404) is removable from the door retainer (406) portion while maintaining a position of the door retainer relative to the rear portion.

Regarding Claim 15, Delozier et al. Claim 15-a drawer for a domestic appliance, the domestic appliance having a main housing, the drawer comprising:
a compartment portion (600), the compartment portion (600) being configured to slidably attach to the main housing of the domestic appliance (100);
a door retainer plate (406) attachable to the compartment portion (600) such that the door retainer plate (406) is locatable at a plurality of different positions relative to the compartment portion (600; via 512) and a door skin (404), the door skin (404) being removably attached to the door retainer plate (406), wherein the door skin (404) is attachable to the door retainer plate (406) such that the door skin (406) is locatable in only one position relative to the door retainer plate (408).
Delozier et al. discloses the claimed invention including a door skin that is locatable in only one position, but Delozier et al. does not expressly state the door skin is locatable in only one position in the horizontal direction relative to the door retainer.
Tupper et al. discloses a similar invention (See Fig. 12) having wherein a door retainer (178) attachable to the rear portion of the compartment col. 12: line 65- col. 13: line 14); and the door skin (230, 242, 224) is locatable in only one position in the horizontal direction relative to the door retainer col. 12: line 65- col. 13: line 14), via hooks and screws on each side.

Regarding Claims 16-18, the combination discloses (Tupper et al.) Claim 16-- wherein all of the plurality of different positions are arranged along a line ( see Figs. 12-13 ); Claim 17-, wherein the door skin ( 230, 242, 224) is removable from the door retainer plate while maintaining a position of the door retainer plate (178) relative to the rear portion; CLAIM 18- a door retainer fastener (253) that attaches the door retainer (178) to the rear portion, wherein the rear portion comprises a slot (via 254, 258) through which a portion of the door retainer fastener passes, and the slot (via 254, 258) allows the door retainer to be positioned at the plurality of different positions (see also 202, 204).
Regarding Claims 19, DeLozier et al. discloses the claimed invention except the first and second engagement portion.
Tupper et al. discloses a similar invention (See Fig. 12) wherein the door skin comprises a first engagement portion (col. 12: line 65- col. 13: line 14), the door retainer plate (178) comprises a second engagement portion (202, 204), and the first engagement portion slidably engages the second engagement portion when the door skin is attached to the door retainer plate.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the door kin and retainer plate could be configured with a first 
Regarding Claim 20, the combination discloses (Tupper et al.) a door retainer fastener (253) that attaches the door retainer (178) to the rear portion, wherein the rear portion comprises a slot (via 254, 258) through which a portion of the door retainer fastener passes, and the slot (via 254, 258) allows the door retainer to be positioned at the plurality of different positions (see also 202, 204).

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the arguments do not apply to any of the references as they are being applied in the current rejection.
As to claims 1 and 3-20, Applicant argues Delozier et al. and Tupper et al does not demonstrate the alleged door skin locatable in only position, Examiner respectfully disagree, Here, Delozier et al. substantially discloses the claimed invention including a door skin that appears to be removably attached to the door retainer, but it does not expressly teach the door skin attached in only one positon along the horizontal direction, but here Tupper et al. discloses a similar invention having a front skin that  secured to a door retainer in one positon along the horizontal direction, via hooks and screw at each side. Thus, the rejections are maintained as presented above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see KR 2003008502 A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637